Citation Nr: 0901146	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for treatment purposes of 
teeth numbered 23-24-25-26.  

Entitlement to service connection for treatment purposes of 
teeth numbered 17, 19 and 31.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2008.  A transcript 
of that hearing is associated with the file.


FINDINGS OF FACT

1.  The veteran was discharged from service prior to October 
1, 1981.

2.  The veteran's teeth numbered 23, 24, 25 and 26 were 
extracted during active duty due to traumatic injury.

3.  The veteran's teeth numbered 17, 19 and 31 were extracted 
after 180 days of active service, although not due to trauma; 
the veteran did not apply for VA treatment for those teeth 
within one year after his discharge from service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for treatment 
purposes of teeth numbered 23-24-25-26 have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2008).  

2.  The criteria for service connection for treatment 
purposes of teeth numbered 17, 19 and 31 have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held VA failed to demonstrate that "lack of such pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein regarding 
teeth numbered 23-24-25-26, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  The 
Board has determined that the claim for teeth numbered 17, 19 
and 31 must be denied as a matter of law; in cases where the 
law, and not the evidence, is dispositive, the VCAA is not 
for application.  Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 2-2004 (March 9, 2004).


General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Outpatient dental treatment and services, and related dental 
supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met; see 
38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  A claim for service 
connection is also considered a claim for VA outpatient 
dental treatment; see Mays v. Brown, 5 Vet. App. 302, 306 
(1993).

Compensation is available for loss of teeth due to loss of 
substance of the body of the maxilla or mandible, where the 
lost masticatory surface cannot be restored by suitable 
prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental 
and oral conditions).  Otherwise, replaceable missing teeth 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if certain conditions are met.  38 C.F.R. §§ 3.381(a), 
17.161.  

Those veterans having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
service trauma may be authorized any treatment indicated as 
reasonably necessary for correction of such service-connected 
noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other trauma in service.  38 C.F.R. 
§ 3.381(b).  The significance of finding that a dental 
condition is due to trauma is that such a veteran is eligible 
for VA outpatient treatment without being subject to the 
usual restrictions of timely application and one-time 
treatment.   38 C.F.R. § 17.161(c).

The intended consequences of in-service dental treatment, 
including extractions, are not considered dental trauma.  
VAOPGCPREC 5-97.  


Analysis

The veteran contends that four teeth (numbered 23, 24, 25 and 
26) were extracted due to dental trauma suffered as a result 
of a motor vehicle accident.  He also seeks outpatient 
treatment for three teeth (numbered 17, 19 and 31) that were 
extracted during service but not due to trauma.

Review of the service treatment records (STR) shows that the 
veteran had no missing teeth at the time of his enlistment.  
The report of his separation physical examination confirms 
that teeth numbered 17, 19, 23, 24, 25, 26 and 31 were 
missing by that time of his discharge.

Review of the STR shows that teeth numbered 23, 24, 25 and 26 
were more likely than not extracted due to trauma.  A wire 
splint (characteristic of treatment for trauma) was placed on 
the lower anterior jaw in September 1962, and the four teeth 
were extracted together in November 1962.  This evidence is 
consistent with the veteran's account, as articulated in his 
correspondence to VA and his testimony before the Board, that 
these extractions were due to an otherwise undocumented motor 
vehicle accident.

In regard to the other teeth claimed as lost during service 
(#s 17, 19 and 31), the following principles apply.  Teeth 
noted as normal or filled at entry, or carious but restorable 
whether or not filled, will be service-connected if they were 
extracted after 180 days or more of active service.  Teeth 
noted at entry as non-restorable or missing will not be 
service-connected regardless of treatment during service.  
38 C.F.R. § 3.381(d).

The veteran entered active service on February 21, 1962.  
Tooth # 31 was extracted on October 23, 1962, more than 180 
days after entrance into service for reasons not documented.  
STR do not show when teeth # 17 and 19 were extracted; with 
resolution of the doubt in the veteran's favor the Board 
accepts that these two extractions were at least as likely as 
not performed after 180 days of active service.

Having established that teeth # 23, 24, 25 and 26 were 
extracted due to trauma, and that teeth # 17, 19 and 31 were 
extracted for reasons not due to trauma, the Board turns to 
the criteria of 38 C.F.R. § 17.161, which define 
authorization for outpatient VA dental treatment.

Class I consists of those veterans having a service-connected 
compensable dental disability or condition.  38 C.F.R. 
§ 17.161(a).  Since the veteran does not have a compensable 
dental disability he is not a member of this class.
  
Class II consists inter alia of veterans having a service-
connected noncompensable dental condition or disability who 
were discharged prior to October 1, 1981, but only if 
application for treatment was made within one year of such 
discharge or release.  38 C.F.R. § 17.161(b); see also 
Woodson v. Brown, 8 Vet. App. 352, 355 (1995), holding that 
for veterans discharged prior to October 1, 1981, the 
applicable time limit to file a dental claim cannot be tolled 
based on the service department's failure to notify about his 
right to file such a claim.  The veteran was discharged in 
June 1966, but since he did not apply for treatment within a 
year of discharge he is not a member of this class.  

Class II(a) consists of veterans having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma.  
38 C.F.R. § 17.161(c).  The veteran is a member of this class 
as regards teeth # 23-24-25-26 only.  

Classes II(b) and II(c) consist of veterans having a service-
connected noncompensable dental condition or disease who had 
been interned or detained as prisoners of war (POWs).  
38 C.F.R. § 17.161(d)(e).  Since the veteran was not a POW he 
is not a member of these classes.  

Class IIR consists of any veteran who had made prior 
application for and received dental treatment from VA for 
noncompensable dental conditions but was denied replacement 
of missing teeth that were lost during a period of service 
prior to the last period of service.  38 C.F.R. § 17.161(f).  
The veteran is not shown to be a member of this class. 
 
Class III consists of veterans having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected disability.  38 C.F.R. 
§ 17.161(g).  The veteran is not a member of this class.  

Class IV consists of veterans whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
and who are entitled to100 percent evaluation by reason of 
individual unemployability.  38 C.F.R. § 17.161(h).  The 
veteran is not a member of this class. 

Class V consists of veterans who are participating in a 
rehabilitation program under 38 U.S.C. chapter 31.  
38 C.F.R. § 17.161(i).  The veteran is not a member of this 
class.  

Class VI consists of veterans scheduled for admission or 
otherwise receiving care and services under 38 U.S.C. chapter 
17 when the dental condition is clinically determined to be 
complicating a medical condition currently under treatment. 
38 C.F.R. § 17.161(j).  The veteran is not a member of this 
class.  

In sum, the veteran is shown to have had dental trauma in 
service causing the loss of teeth numbered number 23-24-25-
26; he is accordingly entitled to service connection for 
outpatient treatment purposes for those teeth only.  Service 
connection for outpatient treatment purposes of teeth 
numbered 17, 19 and 31 must be denied as a matter of law; see 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for teeth number 23-24-25-26 for 
outpatient treatment purposes is granted.

Service connection for outpatient treatment purposes of teeth 
numbered 17, 19 and 31 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


